PER CURIAM.
We affirm the trial court’s ruling that enjoined Sarasota County from removing a dock located on certain property in Sarasota County, Florida. The appellee’s interest in the dock and the interest of her successors in title are subject to the County’s right, as the owner of the riparian rights to the underlying real property, to seek relief from the injunction should there be a change in circumstances, such as a change in the navigability of the canal or the dock falling into disrepair.
SCHOONOVER, A.C.J., and QUINCE and WHATLEY, JJ., concur.